NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



ROBERT LIBRIZZI,                             )
                                             )
             Appellant/Cross-Appellee,       )
                                             )
v.                                           )         Case No. 2D15-2919
                                             )
KAREN LIBRIZZI,                              )
                                             )
             Appellee/Cross-Appellant.       )
                                             )

Opinion filed June 9, 2017.

Appeal from the Circuit Court for Manatee
County; Edward Nicholas, Judge.

Chrystal R. Koch of Koch Law Firm,
Sarasota, for Appellant/Cross-Appellee.

Edward B. Sobel of Edward B. Sobel, P.A.,
Bradenton, for Appellee/Cross-Appellant.


SLEET, Judge.

             The former husband, Robert Librizzi, appeals and the former wife, Karen

Librizzi, cross-appeals the final order dissolving their twenty-five-year marriage. The

former husband challenges the equitable distribution scheme, the alimony award, and

the award of attorney fees to the former wife. The former wife contests the alimony

award, arguing that the trial court should have considered the tax implications of the

award on the parties in making its determination pursuant to section 61.08(2)(h), Florida
Statutes (2012). Because the former husband's arguments regarding equitable

distribution are either unpreserved, without merit, or both, we affirm the equitable

distribution scheme without further comment. We also affirm the trial court's

determination of the former wife's need for support and the portion of the order requiring

the former husband to maintain a life insurance policy to secure his support obligation.

However, we reverse the portion of the order awarding $6918.75 in alimony to the

former wife because the trial court erred when it failed to consider the former wife's

evidence as to the tax consequences of the support determination.

              The magistrate initially recommended $9500 in monthly alimony for the

former wife in its recommended dissolution order. After the circuit court partially granted

the former husband's exceptions to the recommended order, a second magistrate held

a limited hearing to reconsider specific elements of the equitable distribution scheme

and the support award, including to make a determination of the former husband's net

income. During the hearing, the former wife submitted calculations of the former

husband's net income that included a tax credit consistent with the $9500 alimony

award. Although the calculations were based on evidence admitted at trial, the

magistrate declined to consider them. The magistrate also declined to hear any

testimony from the former wife's CPA, who was present at the hearing. Instead, the

magistrate based his calculation of the former husband's net income on the former

husband's 2014 financial affidavit, which reflected an annual tax liability of over $60,000.

Significantly, the former husband's CPA had previously testified that the 2014 affidavit

did not include tax deductions related to the payment of any alimony to the former wife.

The former wife's CPA testified consistently with this assessment before the first




                                           -2-
magistrate, saying that there was no support for the $60,000 annual tax liability and that

the alimony payments would reduce the former husband's tax obligation. After the

hearing, the second magistrate recommended reducing the alimony award to $6900.

The circuit court denied the former wife's exceptions to this order and adopted the

magistrate's recommended order in full.

               This court reviews an alimony award for an abuse of discretion. Crick v.

Crick, 78 So. 3d 696, 698 (Fla. 2d DCA 2012). Section 61.08(2)(h) requires that the trial

court consider "[t]he tax treatment and consequences to both parties of an alimony

award." This court has consistently held that "[i]t is error for the trial court to fail to

consider tax implications of an alimony award when such evidence is presented."

Tarkow v. Tarkow, 128 So. 3d 82, 85 (Fla. 2d DCA 2013) (quoting Farley v. Farley, 800
So. 2d 710, 712 (Fla. 2d DCA 2001)). Accordingly, it was error for the magistrate to

award alimony without considering the former wife's evidence regarding the tax

consequences of the award on the former husband's net income and error for the circuit

court to deny the former wife's exceptions and approve the recommended award. We

reverse the amount of the alimony award and remand for recalculation. On remand, the

trial court shall consider evidence of the tax consequences of the support award on the

former husband's net income.

               The former husband also challenges the trial court's award of fees to the

former wife. However, because the order on appeal only determines entitlement, not

the amount of the fee award, this court lacks jurisdiction to review the issue. See Smith

v. Smith, 169 So. 3d 220, 221 (Fla. 2d DCA 2015). Accordingly, the former husband's

appeal of the fee award is dismissed for lack of jurisdiction.




                                              -3-
            Affirmed in part; reversed in part with instructions; dismissed in part.


VILLANTI, C.J., and SALARIO, J., Concur.




                                          -4-